COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jeremiah Navarro v. The State of Texas

Appellate case number:     01-20-00308-CR

Trial court case number: CR2014-389

Trial court:               207th District Court of Comal County

         Appellant’s brief was originally due on August 14, 2020. On March 18, 2021, after granting
multiple prior extension requests by appellant, the Court granted an extension to April 19, 2021,
with no further extensions. On April 20, 2021, appellant filed another motion requesting an
additional 30-day extension. Although appellant has not filed a brief by the date requested in the
extension motion, we grant one final extension to September 1, 2021. Unless an appellant’s brief
is filed by September 1, 2021, this case will be abated and remanded to the trial court for a hearing
pursuant to Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b)(2), (3).
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman________
                               Acting individually


Date: ____August 12, 2021_____